Citation Nr: 1741986	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  15-46 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for esophagus cancer.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for myopia claimed as a right eye condition.  

3.  Whether the reduction of the rating for bilateral hearing loss from 20 percent to 10 percent, effective April 1, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, November 2013 and April 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran testified before the undersigned Veterans Law Judge in February 2017 and a copy of that transcript is of record.  

The Board acknowledges that since the statement of the case, the Veteran has submitted additional evidence regarding his claim for esophagus cancer and a right eye condition.  However, as the Form 9 addressing the issues on appeal was received after February 2, 2013, a waiver of AOJ review of the evidence is not required.  See 38 U.S.C. § 7105 (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a rating decision issued in September 2008, the RO denied the Veteran's claim for entitlement to service connection for esophagus cancer and myopia claimed as a right eye condition; this decision was not appealed and became final.

2.  Evidence submitted since the September 2008 rating decision is duplicative, cumulative, and redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for esophagus cancer.    

3.  Evidence submitted since the September 2008 rating decision is duplicative, cumulative, and redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for myopia claimed as a right eye condition.  

4.  At the time of the reduction, the 20 percent rating for bilateral hearing loss had been in effect for less than five years.

5.  The preponderance of the evidence does not reflect an improvement in the Veteran's bilateral hearing loss that resulted in an improvement in his ability to function under ordinary conditions of life and work.  




CONCLUSIONS OF LAW

1.  The September 2008 rating decision is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2016).

2.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for esophagus cancer.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).

3.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for myopia claimed as a right eye condition.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).

4.  The criteria for a restoration of a 20 percent disability rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.344, 4.1 - 4.15, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Board notes that the evidence of record shows that the Veteran is in receipt of Social Security Administration (SSA) benefits.  However, neither the lay or medical evidence of record suggests that the Veteran is in receipt of SSA disability benefits for any of the issues on appeal.  Therefore, the Board finds that a remand to obtain SSA records is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in February 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens, supra.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Historically, the Veteran filed a claim for service connection for cancer of the esophagus and a right eye condition in April 2008.  In a September 2008 rating decision, the RO denied entitlement to service connection for esophagus cancer and for myopia claimed as a right eye condition.  

In regards to the esophagus cancer, the RO noted that the Veteran's service treatment records did not show a diagnosis of esophagus cancer during service and that distal esophagus adenocarcinoma is not listed as an Agent Orange presumptive disability.  The RO also noted that the Veteran's VA treatment records show a diagnosis of esophageal cancer; however, this evidence does not establish a link between the current condition and military servie.  In regards to the right eye, the RO noted that the Veteran's separation examination noted that the condition was fully corrected.  The RO also noted that service connection for myopia was denied because the condition identified as myopia is considered a congenital or developmental defect which is unrelated to military service and not subject to service connection.  The RO also noted that there was no evidence that the Veteran's condition permanently worsened as a result of service.  

The Veteran was notified of this decision by way of a September 30, 2008, letter.  The Veteran did not appeal this decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156 (b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 2008 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

The relevant evidence of record at the time of the September 2008 rating decision included the Veteran's personnel records which show he served in the Republic of Vietnam.  The Veteran's service treatment records show that the Veteran was treated for loss of vision in the right eye that was diagnosed as possible retrobulbar neuritis, resolving and was noted as resolved at separation.  The Veteran was also treated for his eyes bothering him in the sun.  The Veteran's service treatment records also show that the Veteran was treated for hemorrhoids, an ulcer, gastritis and possible food poisoning.  In an April 2005 statement the Veteran asserted his lost eye sight during service could have been caused by a blood clot.  VA treatment records dated February 2005 to August 2008 that show the Veteran was diagnosed with an old operculated tear of the right eye, bilateral cataracts, bilateral hyperopic astigmatism, presbyopia, and bilateral nuclear sclerosis.  Private treatment records dated March 2006 to February 2008 that show that the Veteran was diagnosed with esophageal cancer, a small retinal tear of the right eye and mild peripheral drusen of the both eyes.  An August 2008 VA eye examination noted that the Veteran had a operculated retinal tear of the right eye in 2006 that was treated with laser, diagnosed mild cataract OD/OS, otherwise normal ocular examination and concluded that the Veteran's current eye condition was not related to service.  

The Veteran filed claims to reopen in January 2013 and February 2016.  The relevant evidence associated with the claim file since the September 2008 rating decision includes an October 2008 letter from the Veteran's wife reporting the Veteran lost his sight in service, not being allowed to wear sunglasses while working on the motorcade aggravated the condition and he did not receive proper treatment because the doctors thought he was faking it.  On his January 2013 claim, the Veteran asserted that his esophagus cancer was due to Agent Orange.  Private treatment records dated February 2007 to June 2013 reveal a June 2013 diagnosis of carcinoma of the esophagus with pathology of adenocarcinoma.  The Veteran submitted internet articles entitled "VA, Agent Orange and C-123 Crews" and "Veterans' Diseases Associated with Agent Orange".  A January 2016 statement from a private physician noted that the Veteran had been followed by their hematology/oncology service for esophageal cancer which has been successfully treated.  The physician noted that an unknown was Agent Orange which the Veteran was exposed to while in the service.  The physician noted that the effect of this on the esophagus needs further elucidation and investigation.  A January 2016 VA treatment record shows that the Veteran was diagnosed with bilateral choroidal nerves, an old operculated tear of the right eye and bilateral cataracts.  In a May 2016 statement the Veteran asserted not being allowed to wear sunglasses led to the loss of his sight.  On his June 2016 VA Form 9 the Veteran reported that he was not allowed to wear sunglasses, he lost his eyesight, doctors thought he was faking and he now has a fleck or spot in his eye that has to be monitored periodically.  At the February 2017 Board hearing, the Veteran asserted that there was a retinal tear in the service record and diagnosed by the VA doctor which may have been the actual cause of the right eye blindness.  The Veteran asserted that the inability to wear sunglasses led to his current eye problems.  The Veteran also asserted that the esophagus cancer was not due to Agent Orange but due to Barrett's esophagus and the Veteran's in-service gastrointestinal complaints and the claim should have been filed as adenocarcinoma.  

The Board notes that at the time of the September 2008 rating decision the Veteran argued that his esophagus cancer was due to Agent Orange and that his right eye condition was due to his lost eye sight during service, which may have been caused by a blood clot.  Since the September 2008 rating decision the Veteran has essentially argued that his esophagus cancer is related to his in-service gastrointestinal complaints and that his right eye condition is due to in-service retinal tears and not being able to wear sunglasses.  

The Board notes that the Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA 7104 (b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  

In this case, the Veteran submitted a January 2016 statement from a private physician.  However, the physician did not relate the Veteran's esophagus cancer to the Veteran's military service.  Therefore, while the statement is new, it is not material as it does not raise a reasonable possibility of substantiating the claims.  Otherwise, the Veteran and his representative have not put forth any additional evidence beyond the general conclusory statements that the Veteran's esophagus cancer and right eye conditions are related to his military service.  That is, the evidence obtained since the last final denial is new, as it was not previously associated with the record.  However, it is not material because it does not raise a reasonable possibility of substantiating the claims.  As the additional evidence is not new and material, the claims are not reopened.

Rating Reduction

The Veteran contends the rating reduction for his service-connected bilateral hearing loss was improper.  

By way of history, in a June 2006 rating decision, the RO granted service connection for bilateral hearing loss and assigned a 20 percent rating, effective January 28, 2005.  The Veteran filed a claim for increase in April 2008.  In a September 2008 rating decision, the RO proposed reducing the Veteran's disability rating.  In a January 2009 rating decision, the RO reduced the Veteran's rating to 10 percent, effective April 1, 2009.  

A rating reduction is the result of a course of action taken by VA, and not a claim by the Veteran.  When the propriety of a rating reduction is at issue, the focus is on the actions of the RO in effectuating the reduction, both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction.  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (finding that the Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).

There are specific procedural requirements applicable to rating reductions.  If a reduction in the evaluation is considered warranted and the lower evaluation would result in a reduction or discontinuance of the compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105 (e) (2016).  The RO must notify the beneficiary that he or she will be given 60 days to present evidence to show that compensation payments should be continued at the present level.  Id.  Additionally, the beneficiary must be notified as to the right to a predetermination hearing.  38 C.F.R. § 3.105 (i) (2016).  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (e).

In this case, reduction notification procedures were required as the January 2009 rating decision that implemented the rating reductions changed the Veteran's overall disability rating, which was reduced from 30 percent to 20 percent.  The special procedural requirements outlined in 38 C.F.R. § 3.105 (e) and (i) were therefore applicable in this case.

The record shows that the Veteran was notified of the proposed rating reductions in a September 2008 rating decision and notice. The September 2008 rating decision set forth all material facts and reasons for the proposed rating reductions and properly notified the Veteran of the 60 day period to provide additional evidence.  38 C.F.R. § 3.105 (e).  In addition, the September 2008 notice properly notified the Veteran of the 60 day period to provide evidence, how to obtain a personal hearing in accordance with 38 C.F.R. § 3.105 (i), and what evidence he could submit.  Thus, the Board finds that VA has satisfied the specific procedural requirements applicable to the Veteran's rating reductions.  Therefore, the remaining question is the propriety of the reduction.

The criteria governing certain rating reductions for certain service connected disabilities are found under 38 C.F.R. § 3.344.  The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In the present case, the 20 percent evaluation for the service-connected bilateral hearing loss had been in effect for less than five years at the time the reductions took place.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  Reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344 (c) (2016).  Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the Court stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421, citing 38 C.F.R. § 4.1, 4.2, 4.10, 4.13. 

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the reasonability of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The Board notes that the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000, and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or Table VIa. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016). 
The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86 (2016).

The regulations also provide that in cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2016).  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

Turning to the evidence, the Veteran was afforded a VA audio examination in March 2006.  The Veteran reported difficulty hearing in all listening situations without the assistance of amplification.  The Veteran's Maryland CNC test scores were 68 percent in the right ear and 60 percent in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

1000
2000
3000
4000
Average
RIGHT
45
50
50
65
53 (52.5)
LEFT
55
55
55
70
59 (58.75)

Applying the results to Table VI, the findings yield a numeric designation of Level V in the right ear and Level VI in the left ear.  Entering the resulting bilateral numeric designation of Level V for the right ear and Level VI for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a 20 percent disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was shown in the left ear.  Applying the results to Table VIa, the findings yield a numeric designation of Level IV in the left ear.  Entering the resulting bilateral numeric designation of Level V for the right ear and Level IV for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a 10 percent disability rating under Diagnostic Code 6100.  Here, Table VI yields the highest rating.

The Veteran was afforded another VA audio examination in September 2008.  The Veteran reported that he experiences difficulty hearing in groups, in background noise, and watching television.  The Veteran's Maryland CNC test scores were 76 percent in the right ear and 72 percent in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

1000
2000
3000
4000
Average
RIGHT
45
50
55
70
55
LEFT
55
55
65
65
60

Applying the results to Table VI, the findings yield a numeric designation of Level IV in the right ear and Level V in the left ear.  Entering the resulting bilateral numeric designation of Level IV for the right ear and Level V for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a 10 percent disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was shown in the left ear.  Applying the results to Table VIa, the findings yield a numeric designation of Level IV in the left ear.  Entering the resulting bilateral numeric designation of Level IV for the right ear and Level IV for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a 10 percent disability rating under Diagnostic Code 6100.  Here, Table VI and Table VIa yield the same results.  

Based on the September 2008 VA examination, the January 2009 rating decision reduced the Veteran's disability rating to 10 percent, effective April 1, 2009.  

On his January 2009 notice of disagreement the Veteran stated that his hearing had not improved.  He reported that he still has problems with hearing in group conversations, listening to the television and going out to plays or movies.  He reported that unless he is looking directly at the person who is speaking he does not understand them.  The Veteran also asserted that testing that is done in a sound proof room gives different results than what a person can actually hear.  He reported that the testing can be distorted by possible earwax or how the person feels.  The Veteran reported that he had another test done at the Brooksville CBOC and was informed his hearing was the same as when he was tested in August 2008.  

In March 2009, the Veteran submitted a July 2008 private audiogram.  The July 2008 audiology examination did not include the use of the Maryland CNC speech discrimination test and therefore is inadequate for rating purposes.  Nonetheless, the Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

1000
2000
3000
4000
RIGHT
50
60
65
60
LEFT
55
65
70
70

In March 2009, the Veteran submitted an October 2008 statement from his wife in which she reported that she has not noticed any improvement in the Veteran's hearing.  She reported that she still repeats conversations two or three times and the volume on the TV is as high as ever. She also asserted that any doctor will confirm that once hearing is lost it will not get any better on its own and any test can vary somewhat from doctor to doctor.  

In a December 2009 statement the Veteran reported that hearing loss never improves in time.  He reported that once lost it is gone forever unless surgery is involved.  He asserted that if anything hearing deteriorates gradually.  The Veteran also asserted that no matter how many tests are done they will read differently.  The Veteran asserted that hearing tests are mostly a guessing game and should not be used conclusively for this decision.  The Veteran reported that he knows for sure that his hearing is not better and will not get better in the future.  The Veteran reported that it is hard even with hearing aids to understand every word or conversation addressed to him.    
The Veteran was afforded another VA audio examination in March 2010.  The Veteran reported that he experiences difficulty hearing in all situations without his hearing aids on and with his hearing aids on he still has a lot of hearing difficulty in noise and sometimes hears but does not understand.  The Veteran's Maryland CNC test scores were 56 percent in the right ear and 60 percent in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

1000
2000
3000
4000
Average
RIGHT
55
55
70
70
63 (62.5)
LEFT
50
50
60
65
56 (56.25)

Applying the results to Table VI, the findings yield a numeric designation of Level VII in the right ear and Level VI in the left ear.  Entering the resulting bilateral numeric designation of Level VII for the right ear and Level VI for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a 30 percent disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was shown in both ears.  Applying the results to Table VIa, the findings yield a numeric designation of Level V in the right ear and Level IV in the left ear.  Entering the resulting bilateral numeric designation of Level V for the right ear and Level IV for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a 10 percent disability rating under Diagnostic Code 6100.  Here, Table VI yields the highest rating.  

In a May 2010 rating decision, the RO assigned a 30 percent rating, effective March 31, 2010.  

At the February 2017 Board hearing the Veteran asserted that hearing loss does not get better. 

After resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence weighs in favor of a restoration of the 20 percent rating because it is not shown that improvement in the Veteran's bilateral hearing loss reflected actual improvement in the Veteran's ability to function under the ordinary conditions of life.

The objective test results of the September 2008 VA examination did show improvement in pure tone threshold averages in both ears compared to the March 2006 VA examination.  During both examinations, however, the Veteran reported a similar functional impact, that being the hearing loss affected his ability to understand words in conversations.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (VA audiologists conducting hearing examinations are required to fully describe the functional effects caused by a hearing disability because merely dictating objective test results does not adequately describe the effect of a hearing disability on a veteran's occupational functioning and daily activities); cf. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the ability to hear or understand speech or to hear other sounds in various contexts is contemplated by the schedular rating criteria).  

Pertinent post-reduction examination results also show that the Veteran's hearing loss did not improve.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  The March 2010 VA examination showed pure tone thresholds and Maryland CNC tests scores in both ears that were worse than had been shown in prior testing.  

Additionally, the Veteran and his wife have reported that the Veteran's hearing has not improved.  The Veteran and his wife are competent to report on his current symptomatology and the Board finds the lay statements credible to the extent that they demonstrated he continued to have serious impairment due to his hearing loss disability, as opposed to an overall improvement in his ability to function under the ordinary conditions of life and work.  See Layno v. Brown, 6 Vet. App. 465, 47 (1994).  Thus, at the time of the reduction, the perceived impact of the Veteran's hearing loss had not improved; he continued to have problems with hearing conversations and the television.  It is not shown that the disability improved under the ordinary conditions of the Veteran's life.

In summary, the cumulative evidence does not reflect material improvement in the Veteran's hearing loss disability.  Accordingly, the 20 percent rating is restored effective April 1, 2009.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for esophagus cancer is not reopened; the appeal is denied. 

As new and material evidence has not been received, the previously denied claim of service connection for myopia claimed as a right eye condition is not reopened; the appeal is denied. 

The 20 percent rating for the Veteran's bilateral hearing loss is restored effective as of April 1, 2009 to March 30, 2010; the appeal is granted. 



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


